DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 7 and 11 have been amended. Claims 7-15 and 19-22 are pending. Claims 13-15 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 7-12 are again rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyamoto et al (US 2008/0221062) with Smith et al (Rheumatol. Int., 1987) to support inherency.
Miyamoto discloses the preparation of a hyaluronic acid (HA) derivative comprising a covalently attached with a spacer to an anti-inflammatory drug. See abstract. The reference teaches various spacers, including amino acids. See paragraph [0071]. The reference exemplifies diclofenac-propylene-HA with 4.3 to 18.2% substitution, wherein the HA has molecular weight of 800 kDa. See Examples 19, 35 and 36. This product is administered to rats via intra-articular injection. See Example 45. In so doing, the product is contacted with HA-producing cells, such as synovial cells. The reference is silent regarding an increase in HA production by the cells. 
The product administered has the structural limitations required, and it is administered in a manner that accomplishes the step of the method. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. Furthermore, in applying the product as required, the same outcome would necessarily be accomplished. Moreover, Smith teaches that the application of exogenous HA to synovial cells results in the stimulation of HA synthesis. See abstract. 
Applicant’s arguments filed May 5, 2022 have been fully considered but they are not persuasive.
Applicant argues that a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described. However, Applicant fails to cite exactly what limitations are missing. Miyamoto discloses the administration of diclofenac-propylene-HA, the required product, to synovial (HA-producing) cells, so the step of the method is accomplished. There is no requirement that one of ordinary skill would have recognized the inherent function or property at the time of the invention. 
Applicant further objects to Smith because this reference fails to disclose a hyaluronic derivative bonded to diclofenac. This is not found to be persuasive. If Smith had disclosed a hyaluronic derivative bonded to diclofenac, Miyamoto would not have been necessary. Smith was added to demonstrate that exogenous HA is known generally to stimulate HA synthesis in synovial cells. This reference is merely added in support of the inherency of Miyamoto. 
Applicant further contends that the specification shows that the application of the HA derivative provides superior and unexpected results over the exogenous HA disclosed in Smith. This is not found to be persuasive. Secondary considerations, such as unexpected results, cannot overcome an anticipation rejection.  

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623